As filed with the Securities and Exchange Commission on May 24, 2017 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Eagle Bancorp Montana, Inc. (Exact name of Registrant as specified in its charter) Delaware 27-1449820 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) 1400 Prospect Avenue Helena, Montana (Address of Principal Executive Offices) (Zip Code) 2, OFFICERS AND EMPLOYEES (Full title of the Plan) Peter J. Johnson President and Chief Executive Officer Eagle Bancorp Montana, Inc . 1400 Prospect Avenue Helena, Montana 59601 (406) 442-3080 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copy to: Lloyd H. Spencer, Esq. Raymond J. Gustini, Esq. Nixon Peabody LLP 799 9th Street NW, Suite 500 Washington, D.C. 20001 (202) 585-8000 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, a smaller reporting company or emerging growth company. See the definitions of “large accelerated filer,” “accelerated filer,” “smaller reporting company” and “emerging growth company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ☐ Accelerated filer ☐ Non-accelerated filer ☐ (Do not check if a smaller reporting company) Smaller reporting company ☒ Emerging growth company ☐ If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 7(a)(2)(B) of the Securities Act ☐ - 2 - CALCULATION OF REGISTRATION FEE Title of Securities to be Registered Amount to be Registered Proposed Maximum Offering Price Per Share ( 2 ) Proposed Maximum Aggregate Offering Price ( 2 ) Amount of Registration Fee Common Stock par value $0.01 per share Represents additional shares of the common stock, par value $0.01 per share (the “Common Stock”), of Eagle Bancorp Montana, Inc. (the “Registrant”) authorized for issuance under the 2011 Stock Incentive Plan for Directors, Officers and Employees, as amended (the “Plan”). Pursuant to Rule 416(a) under the Securities Act of 1933, as amended (the “Securities Act”), this registration statement on Form S-8 (this “Registration Statements”) shall also cover any additional shares of Common Stock that may be offered or issued under the Plan by reason of any stock dividend, stock split, recapitalization or any other similar transaction. Estimated solely for the purpose of calculating the registration fee and computed pursuant to Rule 457(c) and Rule 457(h) under the Securities Act, based upon the average of the high and low prices of the Registrant’s Common Stock on the NASDAQ Global Market on May 23, 2017, which was $19.13. REGISTRATION OF ADDITIONAL SECURITIES This Registration Statement registers an additional 50,000 shares of the Registrant’s Common Stock that may be offered and sold under the Plan. This Registration Statement relates solely to the registration of additional securities of the same class as other securities for which one or more other registration statements filed on this form relating to the same employee benefit plan are effective. Pursuant to General Instruction E to Form S-8, the contents of the Registrant’s previously filed registration statements on Form S-8 relating to the Plan (File Nos. 333-182360 and 333-204452), filed with the Securities and Exchange Commission on June 27, 2012 and May 26, 2015, respectively, including any amendments thereto or filings incorporated therein, are hereby incorporated by reference herein to the extent not otherwise amended or superseded by the contents hereof. PART II INFORMATION REQUIRED IN THE REGISTRATION STATEMENT Item 8. Exhibits. See Exhibit Index. - 3 - SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, the Registrant certifies that it has reasonable grounds to believe that it meets all the requirements for filing on Form S-8 and has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the County of Lewis and Clark, State of Montana, on the 24th day of May, 2017. EAGLE BANCORP MONTANA, INC. By: /s/ Peter J. Johnson Peter J. Johnson President and Chief Executive Officer POWER OF ATTORNEY KNOW ALL PERSONS BY THESE PRESENTS, that each person whose signature appears below hereby severally constitutes and appoints Peter J. Johnson and Laura F. Clark and each of them, his or her true and lawful attorney-in-fact and agent, with full power of substitution and resubstitution for him or her and in his or her name, place and stead, in any and all capacities to sign any and all amendments (including post-effective amendments) to the Registration Statement, and to file the same, with all exhibits thereto, and other documents in connection therewith, with the Securities and Exchange Commission, granting unto said attorney-in-fact and agents and each of them, full power and authority to do and perform each and every act and thing requisite or necessary fully to all intents and purposes as he or she might or could do in person, hereby ratifying and confirming all that each said attorneys-in-fact and agents or any of them or his or her substitute or substitutes, may lawfully do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act of 1933, as amended, this Registration Statement has been signed by the following persons in the capacities and on the dates indicated. /s/ Peter J. Johnson Director, President and CEO May 24, 2017 Peter J. Johnson (Principal Executive Officer) /s/ Laura F. Clark Senior Vice President and Chief May 24, 2017 Laura F. Clark Financial Officer (Principal Financial and Accounting Officer) /s/ Larry A. Dreyer Chairman May 24, 2017 Larry A. Dreyer /s/ James A. Maierle Vice Chairman May 24, 2017 James A. Maierle - 4 - /s/ Rick F. Hays Director May 24, 2017 Rick F. Hays /s/ Lynn E. Dickey Director May 24, 2017 Lynn E. Dickey /s/ Maureen J. Rude Director May 24, 2017 Maureen J. Rude /s/ Thomas J. McCarvel Director May 24, 2017 Thomas J. McCarvel /s/ Shavon R. Cape Director May 24, 2017 Shavon R. Cape /s/ Tanya S. Chemodurow Director May 24, 2017 Tanya S. Chemodurow - 5 - EXHIBIT INDEX *5.1 Opinion of Nixon Peabody LLP Amendment No. 2 to the 2011 Stock Incentive Plan for Directors, Officers and Employees (incorporated by reference to Exhibit 10.1 of our Current Report on Form 8-K filed on April 21, 2017) Consent of Nixon Peabody LLP(Contained in opinion filed as Exhibit 5.1 to this Registration Statement) *23.2 Consent of Davis Kinard & Co, PC Power of Attorney (Included on the signature page to this Registration Statement) *Filed herewith
